82416: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27611: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82416


Short Caption:DEAN (KYRON) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C343732Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmerican Civil Liberties Union of NevadaJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


Amicus CuriaeNational Association for the Advancement of Colored People Las VegasJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


Amicus CuriaeNevada Attorneys for Criminal JusticeJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


PetitionerKyron DeanChristopher M. Peterson
							(Clark County Public Defender)
						Michael L. Van Luven
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


Real Party in InterestThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentMichael Villani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/01/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


02/01/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-02983




02/01/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-02984




02/01/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-02985




02/08/2021MotionFiled Motion of Nevada Attorneys for Criminal Justice, National Association for the Advancement of Colored People Las Vegas, and American Civil Liberties Union of Nevada for Leave to File Brief of Amici Curiae in Support of Petitioner's Petition for a Writ of Mandamus. (BRIEF DETACHED AND FILED PER 2/26/21). (SC)21-03723




02/26/2021Order/ProceduralFiled Order Directing Supplementation of Appendix with Written Order, Granting Motion for Leave to File Brief of Amicus Curiae, and Directing Answer. petitioner should obtain from the district court a written order memorializing its ruling and file and serve a supplemental appendix containing a copy of the district court's written order and all other materials that are essential to understanding the petition, within 14 days from the date of this order.  The motion of the Nevada Attorneys for Criminal Justice, National Association for the Advancement of Colored People Las Vegas, and American Civil Liberties Union of Nevada for leave to file a brief of amicus curiae in support of petitioner is granted.  The clerk shall detach the brief from the motion filed on February 8, 2021, and file it separately.  In the event petitioner timely files a supplemental appendix in accordance with this order, real party in interest, on behalf of respondents, shall have 28 days from the date petitioner serves his supplemental appendix to file and serve an answer, including authorities, against issuance of the requested writ. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-05762




02/26/2021BriefFiled Nevada Attorneys for Criminal Justice, National Association for the Advancement of Colored People Las Vegas, and American Civil Liberties Union of Nevada Amicus Brief. (SC)21-05763




03/01/2021AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus Volume I pages 001-250. (SC)21-05931




03/01/2021AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus Volume II Pages 251-381. (SC)21-05933




03/29/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for John Niman. (SC)21-08876




03/29/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-08877




03/29/2021AppendixFiled Real Party in Interest's Appendix to Petition for Writ.  (SEALED PER ORDER FILED 4/9/21).  (SC)


03/30/2021Notice/IncomingFiled Petitioner's Notice of Appearance for Michael L. Van Luven. (SC)21-09244




03/31/2021MotionFiled Real Party in Interest's Motion to Seal Appendix or to File a Redacted Appendix. (SC)21-09333




04/09/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall place the appendix filed on March 29, 2021, under seal.  Real party in interest shall have 7 days from the date of this order to file and serve another copy of the appendix with the personal identifying information redacted.  (SC)21-10315




04/12/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Mandamus. (SC)21-10420




04/13/2021AppendixFiled Real Party in Interest's Redacted Appendix. (SC)21-10665




09/24/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." EN BANC. (SC)21-27611




10/19/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-30037




10/19/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View